UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM8‑K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 16, 2011 GATEWAY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-06404 44-0651207 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 4100 Houston, Texas (Address of principal executive offices) 77002 (Zip Code) Registrant’s telephone number, including area code: (713) 336-0844 Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On May 16, 2011, Gateway Energy Corporation issued a press release reporting its financial results for the three months ended March 31, 2011. A copy of this press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits (d) Exhibits 99.1 Press Release issued on May 16, 2011 announcing financial results for the three months ended March 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 16, 2011 GATEWAY ENERGY CORPORATION By: /s/ Frederick M. Pevow, Jr. Frederick M. Pevow, Jr. President and Chief Executive Officer
